department of the treasury internal_revenue_service washington d c date uilc number release date internal_revenue_service national_office field_service_advice memorandum for assistant chief_counsel field service cc dom fs from subject internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y z date date date date year year year year year issue s whether a form_1139 which is based on an attached unfiled revised form_1120 which has been altered from the actual filed return is an acceptable processible form conclusion a form_1139 which is based only on an unfiled revised return is not an acceptable form for processing an application_for tentative refund therefore the service may disallow x’s application_for tentative refund facts on date x filed a chapter bankruptcy x’s liquidating plan for reorganization was confirmed on date the liquidating plan provided that all of x’s assets including any claims or causes of action would be transferred to y x’s trustee z was empowered with the rights powers and standing of a debtor in possession under u s c on date z filed a form_1139 corporation application_for tentative refund on behalf of x seeking to carryback a specified_liability_loss from year to year the specified_liability_loss was comprised of professional fees incurred in year and year during x’s bankruptcy and had been capitalized the issue of whether the claimed fees constitute a specified_liability_loss will be the subject of a separate request for technical_advice z attached to the submitted form_1139 a form_1120 united_states_corporation income_tax return for year this attached form_1120 had been altered from the form_1120 that was filed with the service for year the form_1120 that was attached to the form_1139 had revised figures for its loss and included a deduction for the capitalized bankruptcy fees the actual form_1120 of x for year that was filed with the service was signed by x’s former ceo and was dated date the revised form_1120 that was attached to the form_1139 contains a copy of the signature of x’s former ceo and is dated date as if the revised form_1120 was an actual copy of the filed form_1120 however the filed form_1120 for year did not include deductions for the capitalized fees that are now included in the altered form_1120 a note on a schedule that was submitted with the revised form_1120 stated that the identical capitalized fees deduction was included as a deduction on x’s form_1120 that was filed with the service for year x states that the deductions were mistakenly included on the form_1120 for year however x has not filed an amended form_1120 for year to eliminate the erroneously claimed deductions x has also not filed forms 1120x amended u s_corporation income_tax return for year or year law and analysis pursuant to sec_6411 a taxpayer may file an application_for a tentative_carryback_adjustment of the tax for a prior year sec_6411 states that the application_for_tentative_carryback_adjustment shall set forth in such detail and with such supporting data and explanation as such regulations shall require the amount of the net_operating_loss net_capital_loss or unused business_credit the amount of the tax previously determined for the prior taxable_year affected by such carryback the tax previously determined being ascertained in accordance with the method prescribed in sec_1314 c the amount of decrease in such tax attributable to such carryback such decrease being determined by applying the carryback in the manner provided by law to the items on the basis of which such tax was determined the unpaid amount of such tax not including any amount required to be shown under paragraph the amount with respect to the tax for the taxable_year immediately preceding the taxable_year from which the carryback is made as to which an extension of time for payment under sec_6164 is in effect and such other information for purposes of carrying out the provisions of this section as may be required by such regulations sec_6411 further requires that the application must be verified in accordance with sec_6065 in the case of a return and shall be filed in a manner and form required by regulations prescribed by the secretary the regulations prescribed by the secretary require the taxpayer to include a copy of the return from the tax_year with the carryback loss the application shall be filed on or after the date for filing the return for the tax_year with the loss and within_12_months after such taxable_year reg sec_1_6411-1 the service then ha sec_90 days to decide whether to allow the carryback during this 90-day period the service will make a very limited review of the application_for tentative refund the service may only deny the application if it finds omissions in the application or errors in computation reg sec_1_6411-3 essentially sec_6411 requires the service to review the application_for tentative refund determine the amount of the overpayment and apply a credit or refund an overpayment reg sec_1_6411-1 reg sec_1_6411-2 further provides that in determining the decrease attributable to the carryback amount items should be taken into account only to the extent that they were reported on the return the application_for a tentative_carryback_adjustment shall be filed in the case of a corporation on a form_1139 reg sec_1_6411-1 the application shall be filled out in accordance with the instructions accompanying the form and all information required by the form and instructions must be furnished by the taxpayer id the application form requires the taxpayer to submit a copy of the previously filed federal_income_tax return for the year of the carryback see instructions to form_1139 revrul_75_327 1975_2_cb_481 states that a form_1139 that is filed with a form_1120 marked tentative will not be acceptable for the purposes of processing the form_1139 revrul_75_327 further states the service must rely on the information provided by the taxpayer on form_1139 and much of this information such as the amount of the net_operating_loss is based on the return for the loss_year thus sec_6411 of the code requires that the return for the loss_year be filed before the application_for tentative refund can be made so that there is some reasonable basis for relying on the application under sec_6611 a return including an application_for tentative refund is processible if it was filed on a permitted form filed in proper form with the taxpayer’s name address identifying number and required signature and filed with sufficient information whether on the return or required attachments to permit the mathematical verification of the tax_liability on the return 70_f3d_1244 fed cir mathematical verification requires sufficient information to permit the service to recalculate and corroborate the mathematics and information reported by the taxpayer id in the case at issue x included with the form_1139 a copy of an altered form_1120 for year that was never filed with the service the original filed form_1120 for year did not indicate a deficiency carryback amount x did not file a form 1120x with the alterations on it instead x took a copy of the originally filed form_1120 with the original signature and date and made the alterations right on the form in order for a document to constitute a valid_return the document must be verified under penalty of perjury 845_f2d_794 8th cir the signature and date on the altered form_1120 are the signature and date of the originally filed form_1120 therefore the signature is not verifying under perjury the alterations that were made to the return after it was signed and the altered form_1120 is not a valid_return thus the altered form_1120 is equivalent to the form_1120 in the revrul_75_327 example that was marked tentative revrul_75_327 ruled that the form_1139 with the return marked tentative was not acceptable for processing because it was not based on a valid_return therefore under this reasoning the form_1139 in the case at issue is also not acceptable for processing because it too is based upon an invalid form_1120 the service is not able to rely on x’s submissions if they are conflicting and based on an altered form_1120 that has not been filed the conflicting forms make it difficult for the service to verify the application this is especially true because x made the same deductions on both the altered form_1120 for year and the filed return for year the service has to depend on the submissions made by x to determine if x’s application_for a tentative refund should be granted x’s failure_to_file a valid tax_return that states the carryback amount also amounts to an omission for which the service may deny the application case development hazards and other considerations an application_for_tentative_carryback_adjustment does not constitute a claim_for_refund reg sec_1_6411-1 in other words if the application is denied by the service the taxpayer may not file a suit for a refund under sec_6611 if the service fails to disallow the application_for a tentative refund within the 90-day period the service is not barred from later assessing a deficiency or challenging the taxpayer’s entitlement to refund in a later suit in re southwestern states marketing corp 179_br_813 n d tex under sec_6611 the service must pay interest on any_tax overpayment refunded to a taxpayer more than days after the later of either the tax_return due_date or the return filing_date 70_f3d_1244 fed cir if you have any further questions please call the branch telephone number
